Citation Nr: 1513698	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-06 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bursitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2010 as to her service-connected left knee disability.  Pertinently, the evidence of record indicates that the Veteran's left knee disability has since increased in severity.  Specifically, in the Veteran's March 2013 VA Form 9, she reported that she has flare-ups and locking of the knee which leaves her unable to walk.  She also reported that if she is able to walk, her knee will give out on her.  Further, she used a knee brace and a cane for ambulation.  Notably, at the June 2010 VA examination, the Veteran denied use of a brace or other assistive device for ambulation.  She also did not report instability of the knee.
 
In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:
1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected bursitis of the left knee.  The claims file, to include any pertinent records contained in the Virtual VA and VBMS eFolders must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




